U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Forthe period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission File No. 000-53006 Novus Robotics Inc. (Name of small business issuer in its charter) Nevada 20-3061959 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canada L5S 1A7 (Address of principal executive offices) (905) 672-7669 (Issuer’s telephone number) Ecoland International, Inc. 4909 West Joshua Boulevard, Suite 1059 Chandler, AZ 85226 May 31, (Former name, former address and former fiscal year, if changes since last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on whichregistered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesoNo x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofMay 14, 2012 Common Stock, $0.001 NOVUS ROBOTICS INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 20 Item 6. Exhibits 21 2 PART I ITEM 1. FINANCIAL STATEMENTS NOVUS ROBOTICS INC. CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 (Unaudited) NOVUS ROBOTICS INC. Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ AR Inventory Taxes recoverable Prepaid expense Total current assets Security deposits Fixed assets Fixed assets, net of deprecation Total assets $ $ LIABILIITIES Current liabilities Accounts payable and accrued expenses $ $ Note payable - Deferred revenue Warranty provision Taxes payable - Due to shareholder Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock: 50,000,000 shares authorized, at $0.001 per shares, 0 shares issued and oustanding - - Common stock: 500,000,000 shares authorized, at $.001 per share issued and outstanding 88,650,000 common shares (December 31, 2011 - 59,000,000 common shares) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVUS ROBOTICS INC. For the period ended March 31, (Unaudited) Revenue $ $ Cost of goods sold Gross profit Expenses Compensation Occupany costs Maintenance and repairs - Travel Professional fees Communication Office and general Foreign exchange loss - Total operating expenses Income tax expense ) - Net income $ $ Other comprehensive loss Foreign exchange adjustment ) - Comprehensive income $ $ Basic and diluted income per share $ $ Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NOVUS ROBOTICS INC. For the period ended March 31, (Unaudited) Cash flow from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Changes in operating assets and liabilities Accounts receivable ) Inventory Security deposit ) Accounts payable and accrued expense ) Deferred revenue ) ) Warranty provision ) Taxes recoverable/payable Net cash provided by operating activities Cash Flow from investing activities Cash received as result of reverse merger transaction - Net cash provided by investing activities - Cash Flow from financing activities Due to shareholder ) Net cash provided by financing activities ) Effect of foreign exchange rate on changes in cash ) ) Increase in cash ) Cash, beginning of period Cash, end of period $ $ Non-cash inveting and financing activities: Receivable received as result of reverse merger transaction $ ) $
